Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the original filing of 5-18-2022. Claims 2-21 are pending and have been considered below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 2, 4, 9, 11, 16 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s claim recite a score for identifiers and ranking the identifiers. However the ranking found in the specification is in regards to the user not an identifier, it is unclear how to adequately analyze an identifier to be scored and ranked.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (“Richardson” 20100070554 A1) in view of D’Angelo et al. (“D’Angelo” 20140032273 A1).

Claim 2: Richardson discloses a computer-implemented method comprising: generating a predicted quality score for a set of identifiers associated with a set of users, wherein the predicted quality score is generated based on one or more factors, and wherein the predicted quality score corresponds to a predicted quality of a communication (Paragraphs 10, 66-67 and 81; score areas pertaining to experts including answer time and number of words);
ranking the set of identifiers based on the predicted quality score (Paragraphs 46, 66-67 and 81; ranked based on score);
receiving a selection of a first identifier from the ranked set of identifiers, wherein the first identifier is selected based on the predicted quality score (Paragraphs 61, 79 and 92; preferences are identifiers associated with experts that are selected or excluded); 
Richardson discloses an interface (Figure 5); but may not explicitly disclose generating a first interface associated with the first identifier, the first interface being configured to process a communication generated by a first computing device associated with the first identifier, wherein the interface includes a request generated by a particular computing device; 
receiving, by the first interface, a communication associated with the request;
D’Angelo is provided because it discloses a first interface that more explicitly provides an identifier for a communication to be requested through elements within the interface (Figure 4:102 ask icon and Paragraphs 40-41; user and associated topic identifiers are list and arranged). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide the interface and explicit user request operations in the query management of Richardson. One would have been motivated to provide the functionality because it allows for enhanced input to ensure accurate and knowledgeable responses, improving overall interaction.
Richardson further discloses generating a second interface for one or more computing devices associated with the request, the second interface including a representation of the request and an indication that the communication corresponding to the request is confirmed (Richardson: Figures 7-8; Paragraphs 83 and 96; pop-up interface confirming a request); 
and facilitating a transmission including the second interface identifier (Richardson: Figures 7-8; Paragraphs 83 and 102; a second interface with identification is sent).
Claim 3: Richardson and D’Angelo disclose a computer-implemented method of claim 2, wherein the request corresponds to a request to resolve a query (Richardson: Figure 6 and Paragraph 92 and D’Angelo: Figure 4; provides a query).
Claim 4: Richardson and D’Angelo disclose a computer-implemented method of claim 2, wherein the first interface includes an identification of one or more identifiers associated with the request (Richardson: Figure 5 and Paragraph 92 and D’Angelo: Figure 4; provides a query with topic identifiers).
Claim 5: Richardson and D’Angelo disclose a computer-implemented method of claim 2, wherein a third interface includes a representation of the request, and wherein the method further comprises: modifying a third interface to include a representation of the communication (Richardson: Figure 7 and Paragraph 93; can provide separate panel for question).
Claim 6: Richardson and D’Angelo disclose a computer-implemented method of claim 2, further comprising: determining a quantity of instances in which the request is transmitted to the first computing device, wherein each instance is associated with a different computing device, and wherein the second interface includes the quantity of requests proximate to the indication that the communication is confirmed (D’Angelo: Figure 4; provides quantity of question being viewed).
Claim 7: Richardson and D’Angelo disclose a computer-implemented method of claim 6, further comprising: modifying a third user interface to include the request, the communication, and an identification of an identifier associated with the different computing devices that generated the request (Richardson: Figure 10; additional interface allows further interaction with request through identified user).
Claim 8: Richardson and D’Angelo disclose a computer-implemented method of claim 2, further comprising: transmitting the first interface to the first computing device; and transmitting a notification to another device associated with the first identifier (Richardson: Figure 8 and D’Angelo: Figure 4; ask button will send request).
Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale.
Claims 10 and 17 are similar in scope to claim 3 and therefore rejected under the same rationale.
Claims 11 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale.
Claims 12 and 19 are similar in scope to claim 5 and therefore rejected under the same rationale.
Claims 13 and 20 are similar in scope to claim 6 and therefore rejected under the same rationale.
Claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale.
Claims 15 and 21 are similar in scope to claim 8 and therefore rejected under the same rationale.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bolshinsky et al. 10430714 B1 “Automatic suggestion of experts for electronic discussions”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-18-2022